I withhold comment on the constitutionality of the proposed act. If, on referendum, it is defeated, the question raised becomes moot. If it is adopted, the question of its constitutionality can be properly raised and determined after careful consideration. It is far more important at the present time to preserve the inviolability of the initiative and referendum vouch-safed to the electors of the State. The secretary of State is correct in his insistence on submitting the proposed act to the electors even if, in his judgment, he should deem that it has constitutional defects. His duties are ministerial, not judicial. As said in Hamilton v. Secretary ofState, 212 Mich. 31:
"If the defendant in this case may decide whether the proposed amendment is constitutional and thus refuse to submit it, may he not in any case in which it is his judgment that the proposed amendment is unconstitutional, decline to submit it? If he may exercise this power, is not he going much farther than his duties as a ministerial officer authorize him to go? If the proposed amendment should receive a majority of the legal votes cast, there will then be *Page 657 
time enough to inquire whether any provision of the Federal Constitution has been violated. Until that time comes we must decline to express any opinion as to the unconstitutionality of the proposed amendment."
The petition for the writs of prohibition and mandamus should be denied, without costs, as a public question is involved.
BUSHNELL, J., concurred with BUTZEL, J. CARR, C.J., took no part in the decision of this case.